Citation Nr: 1454444	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-43 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for the service-connected carpal tunnel syndrome of the left hand prior to July 13, 2012.

Entitlement to an evaluation in excess of 20 percent for the service-connected carpal tunnel syndrome of the left hand beginning on July 13, 2012.



REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 issued by the RO.

In June 2012, the Board remanded the case in order to obtain VA neurological examination to determine the severity of the service-connected carpal tunnel syndrome of the left hand.  The requirements of the June 2012 remand were fulfilled, and the case was properly returned to the Board.  

The Veteran testified at a hearing held at the RO in January 2012 before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims folder.  


FINDING OF FACT

The service-connected left hand carpal tunnel syndrome is shown to have been productive of a disability picture that more nearly approximated that of moderate incomplete paralysis of the median nerve of the Veteran's minor arm prior to July 13, 2012; a disability picture that more closely resembled severe incomplete paralysis of the median nerve of the Veteran's minor arm was first shown beginning on July 13, 2012.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 20 percent, but no higher, for the service-connected left hand carpal tunnel syndrome prior to July 13, 2012 have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8515.

2.  The criteria for the assignment of a rating of 40 percent, but no higher for the service-connected left hand carpal tunnel syndrome beginning on July 13, 2012 have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in July 2007.  

This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  

The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran as to the law pertaining to reopening a prior final denial with new and material evidence.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, VA opinions, the Veteran's lay statements, January 2012 hearing testimony before the undersigned, and an informal hearing presentation from the Veteran's representative.

In June 2012, the Board remanded the claim in order for the AOJ to obtain a VA examination of the current nature and severity of the Veteran's left hand carpal tunnel syndrome.  VA treatment records were obtained and a VA examination was performed in July 2012.  

In December 2012,  the AOJ assigned an increased evaluation of 20 percent disabling for the service-connected carpal tunnel syndrome of the left hand and properly returned the remaining issues on appeal to the Board.  The Board finds there has been substantial compliance with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Law and Regulations

The Veteran's carpal tunnel syndrome of the left hand is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  The ratings assigned under Diagnostic Code 8515 vary according to whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  The Veteran is shown to be right handed.  

Mild, incomplete paralysis of the median nerve of either extremity is rated as a 10 percent disabling.  

Moderate incomplete paralysis of the median nerve is rated as 20 percent disabling for the minor extremity and 30 percent disabling for a major extremity.  

Severe incomplete paralysis of the median nerve is rated as 40 percent disability for a minor extremity and a 50 percent disabling for a major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The following ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, staged ratings may be assigned for separate periods of time based on the facts found, as has been done in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).


Analysis

The Veteran was granted service connection for carpal tunnel syndrome of the left hand secondary to an injury he sustained while on active duty.

In a February 2008 rating decision, the AOJ assigned an initial evaluation of 10 percent disabling for the service-connected carpal tunnel syndrome of the left hand.

The RO based this decision on a VA examination dated February 2008.  The February 2008 VA examination showed that the Veteran manifested decreased vibration sensation and difficulty spreading the fingers of his left hand.  

The examiner noted that the left thenar eminence was mildly wasted.  The VA examiner noted that the left thenar eminence muscle atrophy was a direct effect of nerve damage.

The Board finds that the February 2008 VA examination is the most probative evidence as to the initial rating that VA assigned for the service-connected carpal tunnel syndrome of the left hand.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that the left hand carpal tunnel syndrome affecting the median nerve is shown to result in involvement that is not wholly sensory, as shown by the February 2008 VA examination indicating left thenar eminence muscle atrophy.  

Accordingly, the service-connected left hand carpal tunnel syndrome is shown to be productive of a level of impairment that more closely resembled that of moderate incomplete paralysis of the medial nerve for the initial period of the appeal.  Based on this finding, an evaluation of 20 percent, but no higher is warranted prior to July 13, 2012.

In a December 2012 rating decision, the AOJ assigned an increased evaluation of 20 percent disabling for the service-connected carpal tunnel syndrome of the left hand based on the findings of the VA examination conducted in July 2012.  

The July 2012 VA examination showed the Veteran had moderate constant pain, moderate intermittent pain, moderate numbness, and severe parathesias or dysthesias of the left hand.  Significantly, the Veteran's wrist flexion was noted to be 3/5, and his grip strength was that of 0/5.  

The July 2012 examiner also noted left hand mild thenar eminence atrophy.  The Veteran manifested decreased vibration sensation in the left hand and fingers and the left inner and outer forearm.

The July 2012 VA examiner noted that the left thenar eminence muscle atrophy was a direct effect of nerve damage.  

The VA examiner opined that the Veteran's left hand carpal tunnel syndrome resulted in moderately severe incomplete paralysis of the median nerve.  In conclusion, the examiner opined that the Veteran would not be able to perform heavy, physical work requiring both hands, but that sedentary employment would not be impacted.

The Board finds that the service-connected disability picture is shown to have more nearly approximated that of severe incomplete paralysis of the median nerve of the left hand so as to warrant the assignment of a 40 percent rating.   

While the findings of decreased sensation to vibration and pain on movement indicate a significant impairment, the majority of testing including nerve conduction, electromyography, and motor, reflex, and position sense examinations was not noted to show complete paralysis of the median nerve in this case.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms of the Veteran's left hand carpal tunnel syndrome are fully contemplated by the applicable rating criteria.   The terminology in the criteria of mild, moderate, moderately severe and severe is used to describe the degree of incomplete paralysis are broad enough to encompass all of the symptoms experienced by the Veteran.  

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

Thus, referral for consideration of an extraschedular rating is not required in this case.  38 C.F.R. § 3.321(b)(1).  



ORDER

An increased, initial evaluation of 20 percent, but no more for the service-connected carpal tunnel syndrome of the left hand for the period of the appeal prior to July 13, 2012 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation of 40 percent, but no more for the service-connected carpal tunnel syndrome of the left hand beginning on July 13, 2012 is granted, subject to the regulation controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


